     Case 18-33926-hdh7 Doc 180 Filed 09/27/19          Entered 09/27/19 10:07:38       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 26, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                      §                            Chapter 7
                                                 §
                                                 §
                                                 §
     MANSFIELD BOAT AND RV                       §
     STORAGE, LLC                                §              Case No. 18-33926
                                                 §
                     Debtor,                     §



                            ORDER REGARDING
          MOTION TO WITHDRAW AS COUNSEL FOR LARRY JAMES REYNOLDS


              On August 9, 2019 the motion of Glenn R. Snyder and The Law Offices of Glenn R.

     Snyder to withdraw as counsel of record for LARRY JAMES REYNOLDS was submitted for

     decision. The motion was heard by the Court on September 19, 2019. LARRY JAMES

     REYNOLDS consented to the withdrawal of Glenn R. Snyder as his attorney in open court on
Case 18-33926-hdh7 Doc 180 Filed 09/27/19               Entered 09/27/19 10:07:38     Page 2 of 3




the record.

         The Court finds that notice was given to LARRY JAMES REYNOLDS and to Pender

Capital Based Lending Fund I, LP through its counsel of record Eric English, the Chapter 7

Trustee, Scott Seidel, and the United States Trustee.

         The Court is of the opinion that the motion is proper. Therefore:

         IT IS ORDERED THAT:

         1.     The MOTION TO WITHDRAW AS COUNSEL FOR LARRY JAMES

REYNOLDS is GRANTED effective on September 26,2019. Glenn R. Snyder shall receive

information for the benefit of LARRY JAMES REYNOLDS until September 26, 2019. Glenn

R. Snyder is not required to attend the hearing to determine whether Mr. Reynolds has complied

with the Fourth Civil Contempt Order which is set for September 26, 2019 at 9:00 a.m.

         2.     As of September 26, 2019, no further notices, papers, motions, or pleadings may

be served on or made on Glenn R. Snyder or and The Law Offices of Glenn R. Snyder on behalf

LARRY JAMES REYNOLDS.

         3.     As of September 26, 2019, all further notices, papers, motions or pleadings shall

be served on LARRY JAMES REYNOLDS by email at ljr4@sbcglobal.net and by mail at 305

Smith Street, Mansfield, Texas 76063.

         4.     Glenn R. Snyder is ordered to give written notice of this order to LARRY JAMES

REYNOLDS by email at ljr4@sbcglobal.net and by mail at 305 Smith Street, Mansfield, Texas

76063.

                                       # # # End of Order ###
Case 18-33926-hdh7 Doc 180 Filed 09/27/19   Entered 09/27/19 10:07:38   Page 3 of 3
